Case: 18-60078      Document: 00514846950         Page: 1    Date Filed: 02/22/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                    No. 18-60078                             FILED
                                  Summary Calendar                    February 22, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
JIANHUI SUN,

                                                 Petitioner,

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent.


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A201 059 754


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Jianhui Sun petitions for review of the decision by the Board of
Immigration Appeals (BIA) to dismiss his appeal of the immigration judge’s
(IJ) decision to deny him asylum, withholding of removal, and withholding of
removal under the Convention Against Torture (CAT). Sun asserts eligibility
for these claims based on assertions that he was religiously persecuted for
being a Christian in China. These removal proceedings began in 2011, shortly


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60078    Document: 00514846950     Page: 2   Date Filed: 02/22/2019


                                 No. 18-60078

after Sun arrived in the United States on a student visa but never attended
the designated school. The BIA found Sun waived his request for CAT relief,
found no clear error in the IJ’s adverse credibility finding, and agreed that Sun
did not satisfy his burden for establishing eligibility for asylum or withholding
of removal.
      Sun does not brief any argument regarding the denial of CAT relief on
appeal. Accordingly, he has waived this issue. See Chambers v. Mukasey, 520
F.3d 445, 448 n.1 (5th Cir. 2008).
      As for the adverse credibility determination, Sun argues that the
inconsistences identified by the BIA either were not inconsistent or were minor
and did not go to the heart of his claims. The BIA held that there was no clear
error in the IJ basing the adverse credibility determination on: (1) the IJ’s
finding that Sun’s application omitted the fact that he lived and worked in
Alabama for almost a year; (2) the IJ’s finding of inconsistencies when Sun
described his brother’s name and skin condition; and (3) the IJ’s finding of
inconsistencies when Sun described why and how he obtained the student visa.
In affirming the IJ’s adverse credibility determination, the BIA expressly
denied reliance on the IJ’s findings that questioned the sincerity of Sun’s
religious testimony and questioned why authorities in China would issue Sun
a passport and school certificate while he was in America if they were
simultaneously persecuting him.
      We review adverse credibility determinations for substantial evidence.
Under that standard, we will not reverse an IJ’s credibility determination
unless no reasonable factfinder could make such a finding and the evidence
compels reversal. Singh v. Sessions, 880 F.3d 220, 225 (5th Cir. 2018). This
court has authority to review only the decision of the BIA, and the IJ’s decision
may be reviewed only to the extent it influences that of the BIA. Id. at 224.



                                       2
    Case: 18-60078     Document: 00514846950      Page: 3   Date Filed: 02/22/2019


                                  No. 18-60078

As such, we do not review the IJ’s findings that questioned the sincerity of
Sun’s religious testimony and questioned why authorities in China would issue
Sun a passport and school certificate, but note that the BIA was likely correct
to decline consideration of those factors in upholding the adverse credibility
determination.     See Ye v. Sessions, 695 F. App’x 785 (5th Cir. 2017)
(unpublished) (vacating a BIA decision involving the same IJ because the
adverse credibility determination was based almost entirely on improper
speculation about religious practices and beliefs). Nonetheless, we agree with
the BIA that the three other bases identified satisfy the substantial evidence
threshold for upholding an adverse credibility determination. See Wang v.
Sessions, 736 F. App’x 477 (5th Cir. 2018) (unpublished) (affirming the adverse
credibility determination, notwithstanding improperly speculative findings
similar to those in Ye, because there were sufficient other bases for the finding);
8 U.S.C. § 1229a(c)(4)(C) (stating that credibility determinations may be based
on any inconsistencies, without regard to whether the inconsistency goes to the
“heart of the applicant’s claim[] or any other relevant matter”).
      The denial of asylum and withholding of removal was largely predicated
on the adverse credibility finding. Asylum claims require the applicant to
demonstrate an objectively reasonable fear of persecution on account of his
religion (or other covered categories). Wang, 736 F. App’x at 480. Withholding
of removal claims have an even higher bar, requiring the applicant to show a
“clear probability” of such persecution. Id. Because Sun’s testimony was
deemed not be credible, he needed to offer corroborating evidence to support
his claim that he had a reasonable fear of persecution. However, the only
corroborating evidence he offered were generic country reports that did
nothing to establish that he, personally, was or would be subject to persecution.
See id. at 481–82 (affirming the denial when an incredible applicant provided



                                        3
    Case: 18-60078   Document: 00514846950    Page: 4   Date Filed: 02/22/2019


                               No. 18-60078

only a generic country report as corroborating evidence of his alleged
persecution). Sun’s conclusory argument that he is credible and eligible for
asylum and withholding of removal because he is credible is unavailing.
     Sun’s petition for review is DENIED.




                                     4